Citation Nr: 0534899	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma 
as a result of exposure to herbicides.  

2.  Entitlement to service connection for dizziness as a 
result of exposure to herbicides.  

3.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.  

4.  Entitlement to service connection for rashes as a result 
of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  

This appeal comes before the Board of Veterans' Appeal 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Washington, District of Columbia 
Regional Office (RO).  

In July 2003, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  
A transcript of the proceeding is of record.  In March 2004, 
the Board remanded the matter to the RO.  In September 2005, 
and upon substantial completion of the requested development, 
the RO issued a Supplemental Statement Of the Case in which 
it continued the denial of the claims.  Hence, the matter has 
been returned to the Board for further review.  It is noted 
that the skin disorder at issue is other than furunculosis 
for which service connection has been granted.

The issue of service connection for a soft tissue sarcoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Finally, in an October 2005 statement, the veteran appears to 
allege that the RO committed clear and unmistakable error 
(CUE) in an earlier rating decision that assigned a 10 
percent evaluation for service-connected right thigh scar.  
Accordingly, this matter is referred to the RO for 
appropriate clarification and possible development.  


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  A disability manifested by dizziness was not shown during 
service, is not the result of exposure to herbicide agents, 
and is most likely etiologically related to hypotension.  

3.  Peripheral neuropathy was not manifest within weeks or 
months of his presumed exposure to herbicides; nor has acute 
or subacute peripheral neuropathy been shown.  Recent medical 
opinion is to the effect that the current peripheral 
neuropathy is more likely than not related to herbicide 
exposure.

4.  There is no competent medical evidence linking the 
veteran's currently diagnosed skin disorder to service or any 
incident of service, to specifically include in-service 
exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  A disability manifested by dizziness was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  

2.  With resolution of reasonable doubt in the appellant's 
favor, peripheral neuropathy was incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  

3.  A skin disorder, other than furunculosis was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a March 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing a relationship between a current 
disability and an injury, event, or disease in service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment through the 
VA medical center.  The RO has assisted the veteran and 
obtained those records.  The veteran has submitted various 
private outpatient treatment records in connection with the 
claims.  In addition, the veteran was afforded VA 
examinations in connection with the claim, as noted below.  
Finally, the veteran was afforded an opportunity to set forth 
his contentions during the hearing before the undersigned in 
July 2003.  In an October 2005 statement, the veteran stated 
that VA had all necessary evidence in its possession.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. §§ 1110.  A veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2005), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  

Where a veteran served 90 days or more, and a presumptive 
disease become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  

The specified diseases are:  chloracne, diabetes mellitus 
(Type 2), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx) and soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A note to the regulation further provides that the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  
Additionally, the Secretary of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for the following 
conditions: Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than chronic lymphocytic 
leukemia (CLL)), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See, Notice 68 Fed. Reg. 27630-27641 (May 
2003).  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 
1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, the presumption is not the sole method by 
which an applicant may show causation, and thereby establish 
service connection. 

A.  Disability Manifested by Dizziness

The veteran contends that he suffers from a disability 
manifested by dizziness.  He contends that such is the result 
of exposure to herbicides during service in the Republic of 
Vietnam.  

The Board has considered the veteran's contentions and 
reviewed the evidence.  Unfortunately, the Board finds that 
the preponderance of the evidence is against the claim.  
Initially, the Board notes that the veteran's service medical 
records do not show complaints or treatment for a disability 
manifested by dizziness.  In addition, his VA outpatient 
treatment records do not show complaints or treatment for a 
disability manifested by dizziness.  

Moreover, during VA orthopedic examinations in July and 
November 2002, and a VA psychiatric examination in January 
2003, there were no complaints or clinical findings of 
vestibular disorder or a disability manifested by dizziness. 

Finally, during a VA examination in August 2005, the examiner 
did note a history of dizziness.  The examiner opined, 
however, that the etiology of the dizziness was not fully 
determined but was most likely due to relatively low blood 
pressure.  The examiner additionally noted, after review of 
the veteran's claims folder that the records did not suggest 
that the condition was related to service.  

In sum, the competent probative evidence of record shows that 
the veteran's dizziness is most likely due to hypotension.  
There is no competent evidence to suggest that such had its 
incurrence during service, or that it is otherwise related to 
service, to include exposure to herbicides.  

In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

B.  Peripheral Neuropathy

As concerns the veteran's claim for service connection for 
peripheral neuropathy, during a VA examination in May 2005, 
the examiner noted a history of numbness and tingling 
paresthesias in the fingertips of the right hand the right 
foot beginning in the early 1970's with intermittent.  
Reportedly, the symptoms subsided in the late 1970's, but 
following right thigh surgery, the symptoms recurred in the 
hand and the foot.  In 2001, the veteran was diagnosed with 
carpal tunnel syndrome of the right hand.  Following a 
physical examination, the examiner opined that the veteran 
had peripheral neuropathy that was most likely related to 
Agent Orange exposure.  It was reported that the claims file 
was available for review.

The Board has carefully reviewed the evidence of record.  
Although the veteran is presumed to have been exposed to 
herbicides by virtue of his service in Vietnam, there is no 
competent evidence that he manifested any peripheral 
neuropathy within weeks or months of his presumed exposure 
and that it resolved within two years.  38 C.F.R. § 3.309(e), 
Note (2) (2005).  In this respect, his service medical 
records do not show complaints or treatment for peripheral 
neuropathy.  Additionally, there is no clinical evidence of 
peripheral neuropathy within the two year period following 
discharge from service.  The only clinical evidence of record 
during this time period was obtained during VA examination in 
July 1970.  At such time, however, there were no complaints 
of peripheral neuropathy, or clinical findings of peripheral 
neuropathy.  Thus, service connection for the acute or 
subacute peripheral neuropathy as set out in the regulation 
is not in order.  As such, the presumptive provisions of 
3.307 and 3.309(e) in inapplicable.  

Nevertheless, the examiner who most recently examined the 
veteran, concluded that there was a basis in this case for 
concluding that the peripheral neuropathy was more likely 
than not related to herbicide exposure in Vietnam.  Thus, in 
this case, while the presumption set out above is not for 
application, there appears to be a basis for direct service 
connection, as there is no other medical opinion.  See 
Combee, supra.

As such, with resolution of reasonable doubt in the 
appellant's favor, service connection for peripheral 
neuropathy is granted under the facts presented in this case.

C.  Skin Condition Other Than Recurrent Furunculosis

I.  Background

The veteran receives service-connected benefits for multiple 
lesion scars, right thigh and right forearm, secondary to 
recurrent furunculosis and residuals of a shrapnel wound to 
his left arm.  The veteran contends that he has a separate 
skin condition, manifested by a skin rash that is due to 
exposure to Agent Orange in service.  

The veteran's service medical records show treatment for 
furunculosis that was characterized by recurrent boils of the 
right arm and leg.  His service discharge examination did not 
reveal clinical findings of a skin disorder.  A VA 
examination in July 1970 noted the veteran's scars on his 
right arm and thigh.  No other skin condition was found.  

An April 1994 VA hospital record indicated that the veteran 
was treated for fever, chills, nonproductive cough and rash.  
The examination report noted a rash on the face, inner arm, 
forearm, left lateral chest and abdomen, and groin area.  He 
was discharged after three days with a diagnosis of 
pharyngitis with possible viral exanthema. 

An August 1997 VA treatment note indicated that the veteran 
had a papular eruption on his chest wall.  

A January 1999 letter from E. M. Jr., M.D. indicated that the 
veteran had chloracne, manifested by dermatitis and scaring 
on his right thigh.  The examiner opined that chloracne was 
due to service in Vietnam and exposure to Agent Orange.  

During the hearing in July 2003, the veteran reported that he 
had rashes on his legs and back.  He described them as 
similar to bad acne.  He primarily used cleansers for 
treatment.  

Finally, during a VA skin examination in April 2005, the 
veteran stated that he developed chloracne after he left 
Vietnam.  Upon physical examination, other than the large 
scar on his right thigh, there alopecia and xerosis of the 
skin.  During a follow-up examination in August 2005, the 
examiner noted that the veteran had no evidence of chloracne.  
He did have folliculitis at the back of his scalp.  He also 
had acne over his back area.  The examiner noted that the 
veteran's skin condition, to include his scars covered 30 
percent of his body.  He opined that the conditions may or 
may not be related to military service in Vietnam.  

II.  Analysis

Upon review of the evidence of record, the Board finds that 
service connection for a skin condition other than residuals 
of furunculosis is not warranted.  Initially, as it pertains 
to the claim that the veteran has a skin condition due to 
exposure to Agent Orange, the evidence does not show that the 
veteran had chloracne in service or manifest to a degree of 
10 percent within a year following service.  

Additionally, there is no competent evidence that the veteran 
has a current disability manifested by chloracne.  While E. 
M. Jr., M.D. stated that the veteran had chloracne, he was 
referencing the veteran's service-connected skin disorder of 
the right thigh.  He did not indicate that the veteran has a 
skin disorder affecting other parts of his body.  

The current evidence reflects that the veteran has a skin 
condition manifested by folliculitis of the back of the scalp 
and acne, covering areas on his back.  There is no competent 
evidence linking these conditions to the veteran's active 
duty service.  Additionally, the examiner's opinion that a 
current skin disorder "may be or may not be" related to 
service makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus). 
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin condition, claimed as a rash, including based on 
exposure to herbicides. 38 U.S.C.A. § 1110 (West 2002).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case. Gilbert, supra.  


ORDER

Service connection for a disability manifested by dizziness 
is denied.  

Service connection for peripheral neuropathy is granted.  

Service connection for a skin disability, claimed as rashes, 
is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the issue of service connection for a soft tissue 
sarcoma, claimed as due to herbicide exposure.  In this 
respect, the veteran was afforded a VA examination in August 
2005.  The examiner, pursuant to the Board's remand directive 
in March 2004, was directed to render an opinion with respect 
to the type of mass that was excised in July 1985.  The VA 
examiner indicated that no biopsy report was available.  The 
veteran was asked to obtain records from the Washington 
Hospital Center and submit them to the examiner for further 
review.  

It does not appear that the veteran obtained any additional 
records.  Nevertheless, there is a pathology report now 
associated with the claims folder.  The Washington Hospital 
Center Pathology Department report, dated in July 1985, 
included a description of two masses that were excised during 
the surgical procedure.  

The evidence of record is insufficient to decide the issue of 
service connection with any certainty and since the Board 
cannot exercise its own independent judgment on medical 
matters, a supplemental opinion, based on review of the 
entire record, must be obtained.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Accordingly, this matter is REMANDED, to the RO, via the AMC, 
for the following development:  

1.  The RO should return the claims 
folder to the examiner who conducted the 
VA examination in August 2005.  The 
examiner should review the veteran's 
claims folder, to specifically include 
the pathology report dated in July 1985.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the veteran had 
a soft tissue sarcoma.  If any other type 
of tumor is diagnosed, the examiner 
should further express an opinion as to 
the likelihood that such is related to 
the veteran's active duty service.  If 
the report on file is not sufficient to 
enter an informed decision, the examiner 
should so indicate and appellant should 
be offered an opportunity to submit the 
tissue block if it can be found.

2.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim in light of 
all pertinent evidence and legal 
authority.  

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


